     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.1 Page 1 of 14




1
     Troy P. Owens, Jr. (SBN 298619)
2    THE LAW OFFICE OF TROY P. OWENS, JR., A.P.C.
3    2400 FENTON STREET, SUITE 216
     CHULA VISTA, CA 91914
4
     TELEPHONE: (619) 765-5000
5    FACSIMILE: (619) 599-8181
6
     TROYOWENS@TROYOWENSLAW.COM

7
     Attorneys for Plaintiff AMAURIE JOHNSON
8

9
                          UNITED STATES DISTRICT COURT
10
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11


                                              Case No.: '20CV1461 JM RBB
12
     AMAURIE JOHNSON, an individual,
13            Plaintiff,
                                              COMPLAINT FOR:
14      v.
                                                1. Arrest Without Probable Cause
15   CITY OF LA MESA, a municipal
                                                   – 42 U.S.C. section 1983
16   entity, MATT DAGES, an individual,
                                                2. Negligence
17   and DOES 1-6, inclusive,
                                                3. Excessive Force – 42 U.S.C.
18         Defendants.
                                                   section 1983
19
                                                4. Violence Because of Race – The
20
                                                   Ralph Act Civil Code §51.7
21
                                                5. Excessive Force – The Bane Act
22
                                                   Civil Code §52.1
23
                                                6. Monell Liability
24

25

26

27

28


                                          1

                                                                       COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.2 Page 2 of 14




1          COMES NOW, Plaintiff AMAURIE JOHNSON, by and through his
2    attorney of record, THE LAW OFFICE OF TROY P. OWENS, JR., A.P.C., by
3    Troy P. Owens, Jr., Esq., and alleges as follows:
4
                                                I.
5
                               JURISDICTION AND VENUE
6
           1.     The United States District Court, in and for the Southern District of
7
     California, has original jurisdiction over the civil rights cause of action pled herein
8
     under 42 U.S.C. § 1983, and pursuant to 28 U.S.C. § 1343(a)(3), and by the federal
9
     questions raised therein pursuant to 28 U.S.C. § 1331. Venue of this controversy is
10
     proper in the Southern District of California pursuant to 28 U.S.C. 1391(b)(2)
11
     because a substantial part of the events or omissions giving rise to the claims
12
     herein occurred in the Southern District of California.
13

14
                                               II.

15
                                GENERAL ALLEGATIONS

16         2.     At all times relevant to this Complaint, plaintiff AMAURIE
17   JOHNSON, was an individual residing in San Diego County, California.
18         3.     At all times relevant to this Complaint, Defendant CITY OF LA
19   MESA was a municipal corporation, incorporated in 1912, under the general laws
20   of the state of California, which derives its municipal authority from the general
21   laws of the state of California in respects not governed by city ordinance.
22         4.     At all times relevant to this Complaint, defendant MATT DAGES was
23
     employed by the CITY OF LA MESA as a La Mesa Police Officer and was an
24
     individual and a resident of San Diego County, California.
25
           5.     Plaintiff is ignorant of the true names, identities, and capacities of
26
     DOES 1 through 10, inclusive. Therefore, plaintiff sues these defendants under the
27
     fictitious designations of DOES 1 through 10. Plaintiff will amend this complaint
28
     once their identities have been ascertained as well as the facts giving rise to their
                                                2

                                                                                COMPLAINT
      Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.3 Page 3 of 14




1    liability.
2                                             III.
3                                          FACTS
4
            6.     On Wednesday, May 27, 2020, Plaintiff AMAURIE JOHNSON
5
     (hereafter “Mr. JOHNSON”) was a 23-year-old black male who was standing in
6
     front of the parking lot to “The District.” “The District” is a luxury apartment
7
     complex in the City of La Mesa. Mr. JOHNSON had just arrived at the premises to
8
     visit friends who are residents of “The District.” Mr. JOHNSON’s friends were
9
     returning from a local store.
10
            7.     Defendant MATT DAGES (hereafter “Officer DAGES”), along with
11
     a team of other La Mesa Police Officers, were performing enforcement at a nearby
12
     trolley station.
13

14
            8.     Officer DAGES walked away from the trolley station, crossed a street,

15
     and approached Mr. JOHNSON who was standing in front of the apartment

16   complex waiting for his friends.
17          9.     Officer DAGES asked Mr. JOHNSON why he was standing in front
18   of the complex. Mr. JOHNSON explained to Officer DAGES that he was waiting
19   for his friends to arrive. Officer DAGES asked Mr. JOHNSON if he was smoking
20   weed and Mr. JOHNSON said he was not. Officer DAGES told Mr. Johnson that
21   he didn’t believe him and ordered him to get his friends on the phone. Mr.
22   JOHNSON complied and called his friends. As Mr. JOHNSON’s call was in
23
     progress, his friends pulled up to the scene and stopped their vehicle.
24
            10.    Mr. JOHNSON tried to walk away from Officer DAGES and end
25
     their interaction. Officer DAGES refused to allow Mr. JOHNSON to leave. Officer
26
     DAGES pushed Mr. JOHNSON to prevent him from going to his friends. Officer
27
     DAGES then grabbed Mr. JOHNSON by the jersey that Mr. JOHNSON was
28
     wearing and held him in place. Mr. JOHNSON explained that Officer DAGES had
                                               3

                                                                               COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.4 Page 4 of 14




1    no right to keep him detained and that he is leaving. Officer DAGES violently
2    grabbed Mr. JOHNSON’s arm, forcefully jerked Mr. JOHNSON’s body, and
3    aggressively pushed Mr. JOHNSON into a seated position. Officer DAGES kept
4
     control of Mr. JOHNSON by placing him in an arm-bar.
5
           11.    Mr. JOHNSON again tried to get up and go to his friends, asserting
6
     his right to leave as Officer DAGES had no authority to detain him. Officer
7
     DAGES repeatedly pushed Mr. JOHNSON down onto a concrete bench. This time,
8
     several other officers that were at the nearby trolley station had come to serve as
9
     backup for Officer DAGES. A backup officer [DOES 1] assisted Officer DAGES
10
     in handcuffing Mr. JOHNSON.
11
           12.    Officer DAGES then claims that Mr. JOHNSON “smacked” him. Mr.
12
     JOHNSON immediately denies doing this and reminds Officer DAGES that the
13

14
     entire interaction is on film. Several bystanders were recording the video on their

15
     cellular phones.

16         13.    Officer DAGES arrested Mr. JOHNSON and drove him from the
17   scene to the La Mesa Police Department. Officer DAGES issued Mr. JOHNSON a
18   citation for Assault on a Peace Officer in violation of California Penal Code
19   §243(b), and resisting/obstructing/delaying a Peace Officer in violation of
20   California Penal Code §148(a). Officer DAGES then told Mr. JOHNSON to leave
21   the police station.
22         14.    On June 3, 2020, the City of La Mesa held a press conference about
23
     the incident. The Chief of the La Mesa Police Department stated that Mr.
24
     JOHNSON was contacted for a smoking in public at the platform area.
25
           15.    On the date of the incident, Mr. JOHNSON was never on the trolley
26
     platform. Mr. JOHNSON was not smoking. Mr. JOHNSON had no smoking
27
     paraphernalia on his person at the time of his arrest. There was no smoke on, or
28
     around, Mr. JOHNSON.
                                               4

                                                                              COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.5 Page 5 of 14




1          16.    On June 5, 2020, the La Mesa Police Department announced that it
2    will not seek prosecution of Mr. JOHNSON.
3                                            IV.
4
                  EXHAUSTION OF ADMINISTRATIVE REMEDIES
5
           17.    Mr. JOHNSON filed his governmental claim with the CITY OF LA
6
     MESA on June 9, 2020. The statutory period has expired for the CITY OF LA
7
     MESA to respond and Mr. JOHNSON has exhausted his administrative remedies
8
     by operation of law.
9
                                              V.
10
                               FIRST CAUSE OF ACTION
11
                    Arrest Without Probable Cause – 42 U.S.C. §1983
12
                                 [Against Officer DAGES]
13

14
           Mr. JOHNSON incorporates by reference all prior allegations pled in this

15
     complaint.

16         18.    Mr. JOHNSON had a firmly established right under the Fourth
17   Amendment to the Constitution of the United States to be free from arrest without
18   probable cause. Defendant Officer DAGES arrested Mr. JOHNSON without a
19   warrant and without probable cause to believe that a crime had been committed
20   despite the fact that Mr. JOHNSON had committed no crime.
21         19.    At the time Officer DAGES arrested Mr. JOHNSON without a
22   warrant and without probable cause to believe a crime had been committed, he was
23
     acting under color of state law as a uniformed police officer within the course and
24
     scope of his employment for the CITY OF LA MESA.
25
           20.    Officer DAGES, in arresting Mr. JOHNSON without probable cause,
26
     deprived Mr. JOHNSON of the rights, privileges, and immunities secured to him
27
     by the Fourth Amendment to the Constitution of the United States.
28
           21.    Officer DAGES’ arrest of Mr. JOHNSON without probable cause was
                                              5

                                                                             COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.6 Page 6 of 14




1    the moving force that caused general or non-economic damage to Mr. JOHNSON
2    including physical pain, suffering, and emotional distress.
3          22.    The conduct of Officer DAGES constituting false arrest, justifies the
4
     imposition of punitive damages against him in order to punish him for his conduct,
5
     and to deter him from engaging in similar conduct in the future, because the
6
     conduct was malicious, oppressive and/or in reckless disregard of Mr.
7
     JOHNSON’s rights. The conduct was malicious because it was accompanied by ill
8
     will, spite and/or for the purpose of injuring Mr. JOHNSON. The conduct was
9
     oppressive because it injured and/or damaged Mr. JOHNSON and/or violated Mr.
10
     JOHNSON’s rights with unnecessary harshness and/or severity, and it was a
11
     misuse or abuse of the authority or power by the defendant. The conduct was with
12
     a conscious disregard of Mr. JOHNSON’s rights because, under the circumstances,
13

14
     it reflected a complete indifference to Mr. JOHNSON’s safety or rights.

15
                                             VI.

16                            SECOND CAUSE OF ACTION
17                                       Negligence
18          [Against the CITY OF LA MESA, Officer DAGES and DOES 1]
19         Mr. JOHNSON incorporates by reference all prior allegations pled in this
20   complaint.
21         23.    Officer DAGES and DOES 1 had a duty to Mr. JOHNSON under
22   California law to exercise ordinary care and prudence in their conduct and actions
23
     so as not to cause harm or injury to others, including Mr. JOHNSON.
24
           24.    Officer DAGES and DOES 1 breached the duty they owed to Mr.
25
     JOHNSON to exercise ordinary care by arresting Mr. JOHNSON for doing
26
     nothing more than standing by an apartment complex. Officer DAGES and DOES
27
     1 had special training to identify whether someone was in violation of California
28
     law and knew, or should have known, that Mr. JOHNSON was not.
                                               6

                                                                             COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.7 Page 7 of 14




1          25.    Officer DAGES’ and DOES 1’s breach of the duty they owed to Mr.
2    JOHNSON was the direct, proximate, legal, and foreseeable cause of harm to Mr.
3    JOHNSON which includes emotional distress, mental suffering, and
4
     inconvenience.
5
           26.    The CITY OF LA MESA is vicariously liable for the damages on Mr.
6
     JOHNSON’s state law claims under the doctrine of respondeat superior and
7
     California Government Code §815.2(a) because the officers were acting within the
8
     course and scope of their employment with the CITY OF LA MESA.
9
                                              VII.
10
                                 THIRD CAUSE OF ACTION
11
                     Excessive Force – The Bane Act – Civil Code §52.1
12
                          [Against Officer DAGES, and DOES 1-6]
13

14
           Mr. JOHNSON incorporates by reference all prior allegations pled in this

15
     complaint.

16         27.    Defendants Officer DAGES, and DOES 1-6, whether or not acting
17   under color of state law, interfered by threat, intimidation, or coercion, or
18   attempted to interfere by threat, intimidation, or coercion, with Mr. JOHNSON’s
19   exercise and/or enjoyment of his rights secured by the Fourth Amendment to the
20   Constitution of the United States to be free from unreasonable searches and
21   seizures caused by the use of objectively unreasonable and excessive force against
22   Mr. JOHNSON. The excessive force is evidenced by repeatedly pushing Mr.
23
     Johnson, placing him in an arm bar, pushing his body onto concrete, and being
24
     strong-armed by two officers in order to be handcuffed. The force was used
25
     without cause, when Mr. JOHNSON was not a threat to the safety of officers or
26
     others. The force used against Mr. JOHNSON far outweighed any governmental
27
     interest in the use of force.
28
           28.    Officer DAGES’ and DOES 1-6’s use of unreasonable and excessive
                                                7

                                                                               COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.8 Page 8 of 14




1    force against Mr. JOHNSON was the moving force that caused general or non-
2    economic damages to Mr. JOHNSON, including past physical pain, past and future
3    suffering, and emotional distress. Officer DAGES’ and DOES 1-6’s use of
4
     unreasonable and excessive force against Mr. JOHNSON was the moving force
5
     that caused special or economic damages to Mr. JOHNSON, including future
6
     medical expenses.
7
           29.    The conduct of Officer DAGES and DOES 1-6, constituting the use of
8
     excessive force, justifies the imposition of punitive damages against Officer
9
     DAGES and DOES 1-6 to punish them for their conduct, and to deter them from
10
     engaging in similar conduct in the future, because the conduct was malicious,
11
     oppressive and/or in reckless disregard of Mr. JOHNSON’s rights. The conduct
12
     was malicious because it was accompanied by ill will, spite and/or for the purpose
13

14
     of injuring Mr. JOHNSON. The conduct was oppressive because it injured and/or

15
     damaged Mr. JOHNSON and/or violated Mr. JOHNSON’s rights with unnecessary

16   harshness and/or severity, and it was a misuse or abuse of the authority or power
17   by the defendant. The conduct was with a conscious disregard of Mr. JOHNSON’s
18   rights because, under the circumstances, it reflected a complete indifference to Mr.
19   JOHNSON’s safety or rights.
20                                          VIII.
21                           FOURTH CAUSE OF ACTION
22            Violence Because of Race – The Ralph Act – Civil Code §51.7
23
                         [Against Officer DAGES and DOES 1-6]
24
           Mr. JOHNSON incorporates by reference all prior allegations pled in this
25
     complaint.
26
           30.    Officer DAGES and DOES 1, whether or not acting under color of
27
     state law, interfered with Mr. JOHNSON’s right to be free from any violence, or
28
     intimidation by threat of violence, committed against him because of political
                                              8

                                                                             COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.9 Page 9 of 14




1    affiliation or on account of his race.
2             31.   Mr. JOHNSON is a black male that was wearing athletic gear and
3    standing in front of a luxury apartment complex. Officer DAGES contacted Mr.
4
     JOHNSON for those reasons alone, despite the deceptive reasons claimed later.
5
              32.   Officer DAGES refused to believe that the black man in athletic gear
6
     would have friends that live in a luxury apartment complex. Officer DAGES
7
     challenged Mr. JOHNSON to call his friends to prove his reason for being there.
8
     This conduct was done on reasons rooted in the fact that Mr. JOHNSON is black.
9
              33.   Officer DAGES and DOES 1-6 intentionally interfered with Mr.
10
     JOHNSON’s right to be free from any violence, or intimidation by threat of
11
     violence, committed against him because of political affiliation, or on account of
12
     his race, by Officer DAGES’ repeated pushing Mr. Johnson, placing him in an arm
13

14
     bar, pushing his body onto concrete, and being strong-armed by two officers in

15
     order to be handcuffed. The force was used without cause, when Mr. JOHNSON

16   was not an immediate threat to the safety of the officers or others. The force used
17   against Mr. JOHNSON far outweighed any governmental interest in the use of
18   force.
19            34.   The violence, or intimidation by threat of violence, was committed
20   against Mr. JOHNSON because of his race. This is demonstrated by the way
21   Officer DAGES treated other white citizens present differently. Officer DAGES
22   did not approach any of the white citizens and demand that they justify their
23
     presence. Officer DAGES did not think that Mr. JOHNSON belonged solely
24
     because of his race. That was the basis for initiating the entire encounter, and the
25
     reason that force was used to continue the unlawful encounter.
26
              35.   Officer DAGES’ and DOES 1-6’s use of violence or threat of
27
     violence against Mr. JOHNSON by using unreasonable and excessive force against
28
     Mr. JOHNSON was the moving force that caused general or non-economic
                                               9

                                                                               COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.10 Page 10 of 14




1    damages to Mr. JOHNSON including past physical pain, past and future suffering,
2    and emotional distress and special or economic damages to Mr. JOHNSON
3    including future medical expenses.
4
           36.    Due to Officer DAGES’ and DOES 1-6’s use of violence or
5
     intimidation by threat of violence against Mr. JOHNSON because of his race, Mr.
6
     JOHNSON is entitled to a statutory civil penalty of $25,000 for each violation of
7
     California Civil Code §51.7 pursuant to California Civil Code §52.
8
           37.    The conduct of Officer DAGES and DOES 1-6, constituting the use of
9
     excessive force, justifies the imposition of punitive damages against Officer
10
     DAGES and DOES 1-6 to punish them for their conduct, and to deter them from
11
     engaging in similar conduct in the future, because the conduct was malicious,
12
     oppressive and/or in reckless disregard of Mr. JOHNSON’s rights. The conduct
13

14
     was malicious because it was accompanied by ill will, spite and/or for the purpose

15
     of injuring Mr. JOHNSON. The conduct was oppressive because it injured and/or

16   damaged Mr. JOHNSON and/or violated Mr. JOHNSON’s rights with unnecessary
17   harshness and/or severity, and it was a misuse or abuse of the authority or power
18   by the defendant. The conduct was with a conscious disregard of Mr. JOHNSON’s
19   rights because, under the circumstances, it reflected a complete indifference to Mr.
20   JOHNSON’s safety or rights.
21                                             IX.
22                              FIFTH CAUSE OF ACTION
23
                    Excessive Force – The Bane Act – Civil Code §52.1
24
                          [Against Officer DAGES and DOES 1-6]
25
           Mr. JOHNSON incorporates by reference all prior allegations pled in this
26
     complaint.
27
           38.    Officer DAGES and DOES 1-6, whether or not acting under color of
28
     state law, interfered by threat, intimidation, or coercion, or attempted to interfere
                                               10

                                                                                COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.11 Page 11 of 14




1    by threat, intimidation, or coercion, with Mr. JOHNSON’s exercise and/or
2    enjoyment of his rights secured by the Fourth Amendment to the Constitution of
3    the United States to be free from unreasonable searches and seizures caused by the
4
     use of objectively unreasonable and excessive force against Mr. JOHNSON. The
5
     force is evidenced by Officer DAGES’ repeated pushing Mr. Johnson, placing him
6
     in an arm bar, pushing his body onto concrete, and being strong-armed by two
7
     officers in order to be handcuffed. The force was used without cause, when Mr.
8
     JOHNSON was not an immediate threat to the safety of the officers or others. The
9
     force used against Mr. JOHNSON far outweighed any governmental interest in the
10
     use of force.
11
           39.       Officer DAGES’ and DOES 1-6’s use of violence or threat of
12
     violence against Mr. JOHNSON by using unreasonable and excessive force against
13

14
     Mr. JOHNSON was the moving force that caused general or non-economic

15
     damages to Mr. JOHNSON including past physical pain, past and future suffering,

16   and emotional distress and special or economic damages to Mr. JOHNSON
17   including future medical expenses.
18         40.       The conduct of Officer DAGES and DOES 1-6, constituting the use of
19   excessive force justifies in the imposition of punitive damages against Officer
20   DAGES and DOES 1-6 to punish them for their conduct, and to deter them from
21   engaging in similar conduct in the future, because the conduct was malicious,
22   oppressive and/or in reckless disregard of Mr. JOHNSON’s rights. The conduct
23
     was malicious because it was accompanied by ill will, spite and/or for the purpose
24
     of injuring Mr. JOHNSON. The conduct was oppressive because it injured and/or
25
     damaged Mr. JOHNSON and/or violated Mr. JOHNSON’s rights with unnecessary
26
     harshness and/or severity, and it was a misuse or abuse of authority or power by
27
     the defendants. The conduct was with a conscious disregard of Mr. JOHNSON’s
28
     rights because, under the circumstances, it reflected a complete indifference to Mr.
                                               11

                                                                             COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.12 Page 12 of 14




1    JOHNSON’s safety or rights.
2                                               X.
3                               SIXTH CAUSE OF ACTION
4
                                        Monell Liability
5
                                    [CITY OF LA MESA]
6
           Mr. JOHNSON incorporates by reference all prior allegations pled in this
7
     complaint.
8
           41.    Defendant CITY OF LA MESA has created a de facto policy and
9
     atmosphere of lawlessness and discrimination, encouraging excessive force by its
10
     officers by failing to supervise, review, and discipline its officers’ use of force
11
     against citizens. Based on information and belief, the CITY OF LA MESA had
12
     knowledge of excessive force used by its officers for which the CITY OF LA
13

14
     MESA routinely ignored and failed to meaningfully investigate and discipline its

15
     officers, and failed to take any meaningful action on complaints made on

16   governmental claim forms such as the one submitted by Mr. JOHNSON. This
17   failure to supervise, investigate, and discipline officers that had government tort
18   claims act complaints filed against them has created an attitude of lawlessness
19   regarding the use of force within the police force and its longstanding practice has
20   made the conduct of Officer DAGES and DOES 1-6 standard operating procedure
21   and custom within the La Mesa Police Department.
22         42.    Defendant CITY OF LA MESA’s de facto policy and atmosphere of
23
     lawlessness and discrimination, encouraging excessive force by its officers, by
24
     failing to supervise, review, and discipline its officers’ use of force against citizens,
25
     and failure to investigate citizen complaints of excessive force, thereby creating an
26
     atmosphere condoning use of force because officers knew there would be no
27
     repercussion or discipline, was the moving force behind the damage done to Mr.
28
     JOHNSON.
                                                12

                                                                                 COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.13 Page 13 of 14




1          43.      Defendant CITY OF LA MESA’s de facto policy and atmosphere of
2    lawlessness has resulted in over 142 use of force incidents from 2016 to 2020.
3    Only 23 of these use of force incidents resulted in discussions with the officers.
4
     Only two of these use of force incidents prompted further investigation. This
5
     includes a 2018 incident in which La Mesa Police Officer Scott Wulfing repeatedly
6
     slammed a handcuffed teenage girl. Officer Wulfing is reportedly still employed
7
     and without discipline as a result of that incident.
8
           44.      Defendant CITY OF LA MESA’s de facto policy and atmosphere of
9
     lawlessness is well-known to its citizenry. There have been days of protesting by
10
     those who demand that change take place and that officers be held accountable.
11
     Defendant CITY OF LA MESA is well aware of the atmosphere and has pledged
12
     transparency and appropriate action. Previous pledges of this nature have gone
13

14
     unfulfilled.

15
           45.      As a result of the CITY OF LA MESA’s custom and policy regarding

16   the use of force, Mr. JOHNSON has sustained damages. He has sustained general
17   or non-economic damages, including past physical pain, past and future suffering,
18   and emotional distress and special or economic damages to Mr. JOHNSON
19   including future medical expenses.
20

21

22         WHEREFORE, plaintiff AMAURIE JOHNSON, prays for relief as follows:
23
           1.       General damages according to proof at the time of trial;
24
           2.       Special damages according to proof at the time of trial;
25
           3.       Attorney fees pursuant to 42 U.S.C. § 1988,
26
           4.       Attorney fees pursuant to California Civil Code §52.a(h),
27
           5.       Punitive damages against MATT DAGES and DOES 1-6,
28
           6.       Costs of suit incurred herein and interest; and
                                                13

                                                                                COMPLAINT
     Case 3:20-cv-01461-JM-AGS Document 1 Filed 07/29/20 PageID.14 Page 14 of 14




1          7.       Any further equitable or legal relief that this Court deems just and
2    appropriate.
3

4
     DATED: July 29, 2020                     THE LAW OFFICE OF TROY P. OWENS, JR.
5

6                                             /s/ TROY P. OWENS, JR., ESQ.
7
                                              Troy P. Owens, Jr., Esq., attorney
                                              for plaintiff AMAURIE JOHNSON
8                                             troyowens@troyowenslaw.com
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                14

                                                                                COMPLAINT
